DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-6, 8-14, 16 and 19-21 are allowed. Claims 2-3, 7, 15, 17-18 and 22 are cancelled.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 11/4/2021 are overcome.

Claim Interpretation
Regarding claim 10, the limitation “wherein the inhalable substance medium comprises an extruded substance” is considered to be a product by process limitation. The determination of patentability is based upon the product or apparatus structure itself. Patentability does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). The limitation will therefore be interpreted accordingly.

Allowable Subject Matter
Claims 1, 4-6, 8-14, 16 and 19-21 are allowed. The following is an examiner’s statement of reasons for allowance:
Egoyants (US 9,414,629) an apparatus comprising heating chamber for heating smokable material (abstract) in which a heater (column 3, lines 64-67, figure 20, reference numeral 3) is located 
Davidson (US 11,229,758) teaches a personal vaping device with a slidable cart (title). A heating element (figure 3, reference numeral 300) is moved with respect to a source material (column 21, lines 62-64, figure 3, reference numeral 302). The heating element is advanced over the source material so as to heat a different portion of the source material and is sized to contact only an amount of active substance which when vaporized provides a single predetermined dose (column 22, lines 1-14). However, Davidson does not teach or suggest the heating element moving within a hollow source material.
Wilder (US 10,065,005) teaches a vaporizing device for controlling an amount of substance being vaporized for consumption (abstract) in which a threaded rod of a plunger having a heating element thereon (column 4, lines 1-20, figure 1, reference numeral 106) is inserted into a casing (column 3, lines 65-67, figure 1, reference numeral 102) configured to hold a liquid substance for vaporizing (column 3, lines 29-43). The screw is powered by a motor (column 10, lines 33-45). Wilder additionally teaches that that device allows the substance to be vaporized without coming into contact with the heater and absorbing welds, glues, and vaporization by products (column 1, lines 27-38). However, it would not have been obvious to combine Wilder with either Egoyants or Davidson since Wilder does not 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715